Citation Nr: 1209080	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-42 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right foot rheumatoid arthritis.  

2.  Entitlement to service connection for a chronic right hip disorder to include rheumatoid arthritis.  

3.  Entitlement to service connection for a chronic left hip disorder to include rheumatoid arthritis.  

4.  Entitlement to service connection for a chronic right knee disorder to include rheumatoid arthritis.  

5.  Entitlement to service connection for a chronic left knee disorder to include rheumatoid arthritis.  

6.  Entitlement to service connection for a chronic right ankle disorder to include rheumatoid arthritis.  
7.  Entitlement to service connection for a chronic left ankle disorder to include rheumatoid arthritis.  

8.  Entitlement to service connection for a chronic left foot disorder to include rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to August 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right foot rheumatoid arthritis and denied service connection for a right hip disorder, a left hip disorder, a right knee disorder, a left knee disorder, a right ankle disorder, a left ankle disorder, and a left foot disorder.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board has reframed the issues of service connection for a right hip disorder, a left hip disorder, a right knee disorder, a left knee disorder, a right ankle disorder, a left ankle disorder, and a left foot disorder as entitlement to service connection for a chronic right hip disorder to include rheumatoid arthritis; a chronic left hip disorder to include rheumatoid arthritis; a chronic right knee disorder to include rheumatoid arthritis; a chronic left knee disorder to include rheumatoid arthritis; a chronic right ankle disorder to include rheumatoid arthritis; a chronic left ankle disorder to include rheumatoid arthritis; and a chronic left foot disorder to include rheumatoid arthritis in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  


REMAND

The Veteran asserts that her chronic hip, knee, ankle, and foot disabilities originated during active service or, in the alternative, her chronic multiple joint rheumatoid arthritis existed prior to active service and was aggravated therein.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In reviewing the report of the Veteran's May 24, 1982, physical examination for service entrance, the Board observes that the Veteran reported that she had "arthritis, rheumatism, or bursitis."  The examiner noted a "history of arthritis of both hands."  The Veteran was sent for contemporaneous orthopedic evaluation.  A May 27, 1982, orthopedic evaluation notes that the Veteran exhibited flexion deformities of the distal joints of the fifth fingers and hyperextension in the "AP joints" of all of her fingers.  Contemporaneous X-ray studies of the hands revealed flexion deformities of the fifth fingers and no other abnormalities.  The examiner opined that "I believe this is a congenital deformity and is of no significance."  The Veteran was found to be fit for military service.  

The Veteran's service treatment records reflect that she was found to have a positive rheumatoid factor in July 1982.  An August 1982 Army Entrance Physical Standards Board evaluation states that the Veteran was diagnosed with a positive rheumatoid factor and right foot rheumatoid arthritis.  The Veteran's rheumatoid arthritis was found to have existed prior to service entrance and to render her unfit for enlistment.  

The Veteran has not been afforded a VA examination for compensation purposes which addresses whether the orthopedic abnormalities noted at the May 24, 1982, physical examination for service entrance represented rheumatoid arthritic manifestations and, if so, whether the Veteran's pre-existing rheumatoid arthritis was (1) systemic in nature and (2) increased in severity beyond its natural progression during active service.  
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA rheumatological examination for compensation purposes conducted by a physician, if possible, to address the current nature and etiology of her chronic rheumatoid arthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If chronic systemic rheumatoid arthritis is diagnosed, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's chronic rheumatoid arthritis existed prior to active service; had its onset during active service; or otherwise originated during active service.  If the Veteran's disability is determined to have existed prior to service entrance, the examiner should specifically opine whether her chronic rheumatoid arthritis increased in severity beyond its natural progression during active service.  

Send the claims folders, including a copy of this remand, to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

